DETAILED ACTION
Claims 1-3, 5-13, 15-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 11-13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olechowski et al. (US 2021/0076086) in view of Zhang et al. (US 2014/0108668), and further in view of Samant et al. (US 10182269).

Claim 1, Olechowski teaches an automated process performed by a host device (i.e. server computer) that transmits a media stream to a remotely-located media player device via a digital network (i.e. client device), the host device comprising a processor, a memory, a storage interface configured to physically and electrically couple to a user-provided storage device (i.e. media repository) and a network interface to the digital network (p. 0020-0021), wherein the automated process comprises: 
receiving digital media content by the host device (i.e. media repository) (p. 0021, 0030); 
“storing the received digital media content on the user-provided storage device in a transport stream format” (p. 0035); 
subsequently receiving a request for the media stream from the remotely-located media player device (i.e. client device) (p. 0037-0039); and 
in response to the received request (p. 0037-0040), the host device:
transmitting the encapsulated packets of the transport stream to the remotely-located client device via the digital network (p. 0037-0040). 
Olechowski is silent regarding the specific feature of:
wherein the transport stream comprises a plurality of packets including control packets and data packets;
encrypting all of the control packets and only a portion of the data packets; 

Zhang teaches the specific feature of:
wherein the transport stream comprises a plurality of packets including control packets and data packets (p. 0043);
encrypting all of the control packets and only a portion of the data packets (p. 0043). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided encryption of packets as taught by Zhang to the system of Olechowski to allow for secure transmission (p. 0043).
Samant teaches the specific feature of:
encapsulating all of the packets of the transport stream in user datagram protocol (UDP) packets (i.e. manifest files, media segments) (ABSTRACT).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided UDP protocol as taught by Samant to the system of Olechowski to allow to transmit live data (ABSTRACT).

Claim 2, Olechowski teaches the automated process of claim 1 wherein the digital media content is received, stored and transmitted in the transport stream format (p. 0037-0039). 

Claim 3, Olechowski teaches the automated process of claim 2 wherein the transport stream format is MPEG-2 (p. 0046). 

Claim 11 is analyzed and interpreted as an apparatus of claim 1.
Claim 12 is analyzed and interpreted as an apparatus of claim 2.
Claim 13 is analyzed and interpreted as an apparatus of claim 3.

Claim 20 recites the host device of claim 10 wherein the host device is a media encoder device that receives broadcast television signals via an antenna, that demodulates the received broadcast television signals, that stores the demodulated broadcast television signals in transport stream format on the user-supplied storage device, and that produces the media stream transmitted to the client device from the demodulated broadcast television signals stored in transport stream format on the user-supplied storage device. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided stored television programs to the system of Olechowski to allow for stored programming to be streamed to other devices.

Claim 5-6, 10, 15-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olechowski et al. (US 2021/0076086) in view of Zhang et al. (US 2014/0108668), and further in view of Samant et al. (US 10182269), and Moroney et al. (US 2012/0246462).

Claim 5, Olechowski is silent regarding the automated process of claim 1 wherein the packets of the media stream are encrypted with a electronic codebook (ECB) encryption routine prior to transmission. 
Moroney teaches the automated process of claim 4 wherein the packets of the media stream are encrypted with a electronic codebook (ECB) encryption routine prior to transmission (p. 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided encryption as taught by Moroney to the system of Olechowski, Govindarajan to provide secure streaming (p. 0049).

Claim 6, Olechowski is silent regarding the automated process of claim 5 wherein the ECB encryption routine is AES-ECB. 
Moroney teaches the automated process of claim 5 wherein the ECB encryption routine is AES-ECB (p. 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided encryption as taught by Moroney to the system of Olechowski, Govindarajan to provide secure streaming (p. 0049).

Claim 10, Olechowski is silent regarding the automated process of claim 1 wherein the encrypting uses a digital key that is based at least in part upon a unique identifier associated with a user account. 
Moroney teaches the automated process of claim 1 wherein the encrypting uses a digital key that is based at least in part upon a unique identifier associated with a user account (i.e. live streaming key) (p. 0041)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided encryption as taught by Moroney to the system of Olechowski, Govindarajan to provide secure streaming (p. 0049).

Claim 15 is analyzed and interpreted as an apparatus of claim 5.
Claim 16 is analyzed and interpreted as an apparatus of claim 6.
.

Claim 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olechowski et al. (US 2021/0076086) in view of Zhang et al. (US 2014/0108668), and further in view of Samant et al. (US 10182269), and Kahn et al. (US 2007/0265978).

Claim 7, Olechowski is silent regarding the automated process of claim 1 wherein the formatting comprises encrypting data packets of the media stream but not encrypting header packets of the media stream. 
Kahn teaches the automated process of claim 1 wherein the formatting comprises encrypting data packets of the media stream but not encrypting header packets of the media stream (p. 0127).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided encryption technique as taught by Kahn to the system of Olechowski, Govindarajan to provide secure streaming (p. 0127).

Claim 17 is analyzed and interpreted as an apparatus of claim 7.

Claim 8-9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olechowski et al. (US 2021/0076086) in view of Zhang et al. (US 2014/0108668), and further in view of Samant et al. (US 10182269), and Kahn et al. (US 2007/0265978), and further in view of Moroney et al. (US 2012/0246462).

Claim 8, Olechowski is silent regarding the automated process of claim 7 wherein only the data packets of the media stream are encrypted with a cipher block chain (CBC) encryption routine prior to transmission. 
Moroney teaches the automated process of claim 7 wherein only the data packets of the media stream are encrypted with a cipher block chain (CBC) encryption routine prior to transmission (p. 0035)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided encryption as taught by Moroney to the system of Olechowski, Govindarajan to provide secure streaming (p. 0049).

Claim 9, Olechowski is silent regarding the automated process of claim 8 wherein the CBC encryption routine is AES-CBC. 
Moroney teaches the automated process of claim 8 wherein the CBC encryption routine is AES-CBC (p. 0035)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided encryption as taught by Moroney to the system of Olechowski, Govindarajan to provide secure streaming (p. 0049).

Claim 18 is analyzed and interpreted as an apparatus of claim 8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-13, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-3, 5-13, 15-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20050069130 A1	Kobayashi, Osamu

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        2/22/2022